Citation Nr: 9925624	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  96-08 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from March 1985 to November 
1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Boise, Idaho 
Regional Office (RO) January 1996 rating decision.  The 
veteran's appeal originally included the issues of whether 
new and material evidence had been submitted to reopen a 
claim for service connection for low back pain, and 
entitlement to an increased rating for residuals of a 
cervical neck injury, currently evaluated as 10 percent 
disabling.  The Board notes that a substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204.  During the May 1998 
personal hearing, the veteran testified that he wanted to 
withdraw the issue of entitlement to an increased evaluation 
for residuals of a cervical neck injury from appellate 
review.  The Board finds that this constitutes the requisite 
"writing" to withdraw the issue.  Consequently, the only 
issue currently before the Board for review is of whether new 
and material evidence has been submitted to reopen a claim 
for service connection for low back pain.  Accordingly, the 
Board will limit its consideration to that issue.

This case was previously before the Board in April 1999, at 
which time the Board submitted a letter of clarification to 
the veteran relative to whether he wanted to attend a hearing 
before the Board.  The letter of clarification had been 
submitted since the veteran's February 1996 substantive 
appeal (Form 1-9) included a request to have a Travel Board 
hearing at the local RO.  The veteran did not respond to this 
letter of clarification, and the Board remanded the case to 
the RO in May 1999 for the scheduling of a Travel Board 
hearing.  

A June 1999 letter from the veteran's accredited 
representative indicates that the veteran does not desire a 
Travel Board hearing, and requested that the file be 
transferred to the Board for adjudication.  A handwritten 
note, dated July 16, 1999, states that the veteran confirmed 
that he did not desire a Travel Board hearing during a 
telephone discussion with a representative from the RO.  In 
view of the foregoing, the Board is satisfied that the 
veteran's Travel Board hearing request has been withdrawn.  
38 C.F.R. § 20.704(d), (e) (1998).


FINDINGS OF FACT

1.  The veteran's claim of service connection for low back 
pain was denied by RO rating decision in June 1987; no timely 
appeal therefrom was filed.

2.  Evidence received since the final, June 1987 RO rating 
decision includes numerous clinical records not previously 
considered which bear directly and substantially on the 
specific matter under consideration regarding the issue of 
service connection for low back pain and must be considered 
in order to fairly decide the veteran's claim.

3.  The evidence of record is unclear as to whether the 
veteran's current back disability is related in any way to 
the veteran's active service, or any in-service injury or 
trauma.


CONCLUSION OF LAW

1.  The June 1987 RO rating decision denying the claim of 
service connection for low back pain is final.  38 U.S.C.A. 
§ 4005(c) (West 1982) (now 38 U.S.C.A. § 7105 (West 1991)); 
38 C.F.R. § 19.192 (1986) (now 38 C.F.R. § 20.1103 (1998)).

2.  New and material evidence has been submitted to reopen 
the claim of service connection for low back pain.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).

3.  The veteran has presented a well-grounded claim of 
service connection for low back pain.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that the veteran injured his low 
back in March 1986, while lifting a heavy tool box.  March 
1986 X-rays of the lumbar spine were normal.  The 
intervertebral disc spaces were noted to be preserved, and 
there was no abnormal spondylosis of any vertebral element.

An April 1986 Ambulance Trip Report notes that the veteran 
was lifting boxes when he heard a "squishing sound," and 
felt a sharp pain in the lower back.  The record reflects 
that upon arrival, the veteran was lying in a left lateral 
recumbent position, complaining of right lateral pain in the 
lumbar spine region on palpation.  He was immobilized and 
transported the emergency room for further evaluation.  The 
Emergency Room report notes that the pain was nonradiating, 
worse with motion, and somewhat relieved by rest.  Physical 
examination revealed tenderness over the paraspinous muscles 
without spasm.  Muscle strength was 4-5/5 with the right 
greater than the left.  Deep tendon reflexes were 2+/4 and 
equal bilaterally.  Babinski's test was negative.  No sensory 
loss was noted.  An X-ray examination of the lumbar spine was 
normal.  Acute lumbosacral strain was diagnosed.

An outpatient treatment record dated the following day notes 
a one day history of lower back pain.  Objective findings 
include lumbosacral pain with decreased range of motion 
without sensory loss.  Deep tendon reflexes were noted to be 
2+/2+.  The diagnostic impression was musculoskeletal pain.

In June 1986, the veteran again sought treatment for right 
lower back pain.  He gave a history of initially injuring his 
back in March 1986 while lifting, and indicated that he 
reinjured it while doing heavy lifting that morning.  
Physical examination revealed tenderness over the right 
lumbosacral area.  Range of motion was full but tender with 
flexion and extension.  Muscle spasms were noted in the right 
paravertebral musculature.  Lumbosacral strain was diagnosed.  

A June 1986 physical therapy report notes complaints of pain 
in the right lumbosacral area, which began after 
lifting/twisting.  The veteran related that the pain was 
sharp and localized.  He denied parasthesias and 
bowel/bladder difficulties.  The record reports that the 
veteran had been resistant to medication and rest.  Objective 
findings include good spinal motion, and full range of motion 
of the trunk with pain upon extension and left side bending.  
The paravertebral muscle was nontender to palpation.  There 
was tenderness along the L1,2,3 spinous process without 
spasm.  Strength and sensation were noted to be good, and 
gait was within normal limits.  X-rays were normal.  The 
final assessment was probable facet dysfunction.

A physical therapy record dated later that month notes 
complaints of pain in the right lumbosacral, sacral, and 
traverse process.  The report indicates that the veteran was 
showing some improvement with increased motion of vertebra 
(arthrokinematic motion).  

A June 1986 record indicates that the veteran previously 
received physical therapy for cervical strain, and received 
some relief.  The record notes that he returned to physical 
therapy with complaints of thoracic and lumbar pain, and 
received therapy for two weeks.  The report indicates that 
the veteran was resistant to all medication, and continued to 
complain of back and neck pain.  The examiner noted that he 
was "at a loss," and ordered an orthopedic consultation.  

On orthopedic examination, the physician noted that the 
veteran injured his back while lifting in March 1986, and now 
experiences pain over the entire back.  On physical 
examination, range of motion of the lumbosacral spine was 
within normal limits.  There was no atrophy, spasm or 
listing.   The examiner emphasized that the examination was 
"completely within normal limits," and that there were no 
objective deficits.  An X-ray study was normal.  The 
diagnostic assessment was chronic back pain - diffuse, 
nonlocalized, no neurologic deficits.

A July 1986 bone scan was within normal limits.  The veteran 
was placed on a permanent L3 profile as a result of his low 
back pain, and was given the following restrictions: no 
standing longer than 45 minutes without resting, no walking 
greater than two miles, no lifting or carrying greater than 
25 pounds, no ruck sack, no helmet, and no running or 
marching.  The veteran was cleared for sit-ups and push-ups 
at his own pace and number, and walking, cycling and swimming 
were approved.

An August 1986 Medical Evaluation Board examination report 
notes a chief complaint of chronic back pain, diffuse, 
nonlocalized, no neurologic deficit.  The record notes that 
in March 1986, the veteran injured his low back while lifting 
objects at his duty station.  Despite attempts at physical 
therapy, no improvement of this condition was noted.  The 
report indicates that previous physical examinations failed 
to reveal objective findings with respect to all complaints.  

Physical examination revealed erect posture with normal 
primary and secondary spinal curves.  The veteran's gait was 
within normal limits, his pelvis was equal, and leg strengths 
were approximately equal.  Range of motion of the lumbosacral 
spine was within normal limits.  There was no atrophy, spasm 
or listing while observed in the upright, erect position as 
well as the forward bending position.  Motor examination 
revealed 5/5 muscle strength for all muscle groups tested.  A 
sensory examination was normal, and deep tendon reflexes were 
2+ and equal for upper and lower extremities.  There was no 
clonus and no Babinski.  Straight leg raise and Lasegue 
maneuvers were within normal limits.  There was an 
inappropriate response to the flexed thigh maneuver, and hip 
range of motion was within normal limits.  X-rays were 
normal, CBC and erythrocyte sedimentation rate were within 
normal limits, and bone scan showed no significant 
abnormalities.  The final assessment was back pain, chronic, 
diffuse, no neurologic deficit

On separation examination in August 1986, the veteran 
reported recurrent back pain, and indicated that he was 
unable to assume certain positions due to neck and back 
injuries in service.  A diagnosis of low back pain, 
mechanical, was noted.

In November 1986, the veteran filed a claim of entitlement to 
service connection for several disabilities, including low 
back pain.

On VA examination in January 1987, the veteran gave a history 
of injuring his low back in 1986.  He reported that he was 
lifting a heavy toolbox, when he felt sudden pain in the low 
back area.  He stated that he went on Sick Call, and was 
referred to physical therapy.  He was put on light duty, and 
was subsequently given a low back brace, which he was not 
wearing at the time of the examination.  The veteran related 
that his back popped whenever he bent in a certain position, 
and indicated that he had experienced chronic low back pain 
since his injury in service.  He was taking no medication.  A 
physical examination revealed no pain on pressure to the 
lumbar spine, no spasm of the lumbar paravertebral muscles, 
and no malalignment of the lumbar spine.  Range of motion of 
the lumbar spine in forward flexion was to 85 degrees, 
extension backwards was to 25 degrees, lateral flexion was to 
25 degrees, and rotation was to 25 degrees.  Deep tendon 
reflexes were 2+ and arterial pulses were 2+.  There was no 
atrophy, weakness, fasciculation or sensory loss.  There were 
equal lengths of the extremities, and equal circumference of 
the thighs and calves at corresponding levels.  Kernig's test 
was negative, and straight leg raising test was positive at 
82 degrees, bilaterally.  An X-ray of the lumbar spine was 
negative.  The pertinent diagnosis was chronic low back 
strain with negative X-ray. 

Based on the foregoing evidence, the RO denied the veteran's 
claim of service connection for low back pain in June 1987, 
and no timely appeal therefrom was filed.

The veteran sought to reopen his claim for service connection 
for low back pain in December 1995.  In support of his claim, 
he submitted private medical records showing treatment for a 
low back disorder from December 1993 to July 1995.

A December 1993 record notes that the veteran injured his 
back while lifting heavy rocks at work six weeks earlier.  
The report states that the veteran had experienced "more or 
less chronic back problems on the left side since that 
time."  While the veteran denied radicular pain or leg pain, 
he indicated that he experienced pain in the left posterior 
superior iliac spine area, particularly with sitting or 
certain positions.  Physical examination revealed normal 
curvature of the low back.  Tenderness was noted in the 
posterior superior iliac spine, with a mild amount of 
paraspinal spasm.  Range of motion was full.  While straight 
leg raising caused discomfort in the posterior superior iliac 
spine, there was no radicular pain.  Deep tendon reflexes, 
motor and sensory examinations were intact.  The examiner 
noted that while the X-rays were of "marginal quality," 
they appeared to be normal.  He further stated that there may 
be "a little suggestion of a congenital defect at the L5-S1 
level, but nothing major."  The diagnostic impression was 
fairly typical subacute low back strain from lifting, without 
any evidence of neurological involvement or restricted lumbar 
motion.  The examiner recommended rehabilitation and back 
exercises.  

A February 1994 treatment record notes that while the veteran 
was "doing well with respect to his activities," and was 
doing very well at therapy, he continued to experience 
chronic lumbar back pain.  Range of motion was good, with 
localized tenderness in the L4-1, 5-1 area.  There was no 
radicular pain or leg pain.  X-rays revealed a normal lumbar 
spine, good disc space, and no evidence of any posterior 
element.  An old fracture of the traverse process on the left 
of L1 was noted, and the examiner commented that the etiology 
of the fracture was unknown.  An MRI of the lumbar spine was 
ordered.

A February 1994 MRI study revealed moderate central disc 
herniation at L4-5 with borderline spinal stenosis, and 
moderate disc herniation at L5-S1 centrally.  

In March 1994, the veteran reported "a little more left leg 
pain," and pain down the posterior aspect of the leg.  A 
neurological examination was intact, and straight leg raising 
was positive at approximately 70 degrees.  

An April 1994 report notes that the veteran continued to 
experience periodic back pain which "hasn't really changed 
at all."  The veteran indicated that he would like to return 
to work.  The examiner reported that his job driving a cable 
plow required lifting and digging.  He explained that if the 
veteran was unable to tolerate this activity, he would likely 
have to change jobs.  He released the veteran to light duty 
in May 1994, and to full duty in June 1994.  

An August 1994 record notes a two week history of numbness in 
the dorsum of the veteran's feet.  On physical examination, 
the veteran's neurological examination was intact with the 
exception of the feet.  While there was a little decreased 
sensation over the dorsum of the feet, the examiner could not 
tell if this was absolute.  A "little Tinel's sign" was 
noted over the dorsum branch of the sensory nerve on the 
dorsum of the feet.  

A January 1995 record notes that the veteran had "fairly 
well stabilized" since last seen in August 1994.  While he 
continued to experience periodic left leg pain, some numbness 
in the left foot, and periodic back flare ups, he did not 
experience any "real chronic symptoms other than numbness in 
the left foot."  The veteran was noted to be doing well 
using modified bending and lifting techniques.  Physical 
examination showed some paraspinal tightness, and 
"relatively good range of motion of the lumbar spine."  
Straight leg raising was negative, and slight decreased 
sensation was noted on the L5 nerve root distribution.  The 
physician opined that the veteran had permanent impairment 
related to a herniated L4-5 disc, with a radicular component 
into the left leg.   

In February 1995, the veteran reported that his back had been 
bothering him more recently.  He stated that he experienced 
tingling in his back, and subsequently experienced pain and 
GI symptoms with vomiting and diarrhea, which resolved after 
approximately one day.  The veteran denied neurological 
symptoms, other than occasional pain in the toes.  According 
to the physician, the veteran looked "good" on physical 
examination, and no significant limitation of motion was 
noted.

An April 1995 record notes that the veteran reinjured his 
back at work.  The veteran explained that he was not doing 
any heavy lifting, but his back just started to tighten up on 
him.  Physical examination revealed some paraspinal 
tightness, and pain with extension from a flexed position.  
Normal curvature was noted.  Neurological examination was 
intact.  

A May 1995 Emergency Room Report notes that the veteran 
presented with back pain radiating into the right buttocks 
region.  The veteran reported that he bent over to lift a 
hitch at work two days earlier and experienced back pain, 
which continued to increase in severity.  Physical 
examination was remarkable for lumbar muscle tenderness on 
the right side.  Right sciatic notch tenderness was also 
noted.  Lower extremity reflexes were +2 and symmetric.  
Babinski's was downgoing.  Station and gait were normal.

A June 1995 record indicates that the veteran secured a new 
job changing trailer hitches, which required less lifting 
than his previous employment.

A July 1995 record notes that the veteran continued to 
experience back pain since injuring his back while lifting a 
hitch in May 1995.  The veteran reported that he was no 
longer working at the hitch installation company, but was 
receiving vocational rehabilitation.  The veteran reported 
low back pain, and some pain down the posterior aspects of 
both legs.  A record dated later that week indicates that the 
veteran's low back pain flared up, and he experienced quite a 
bit of swelling with paraspinous tightness.  On physical 
examination, the veteran had a forward flexed posture, a lot 
of paraspinal spasm, and was limited in lateral bends and 
forward flexion.  Neurological examination was intact.  
Discomfort was noted with straight leg raising.

A January 1996 rating decision found that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for low back pain.  The veteran filed 
a NOD with this decision in January 1996, and attached an 
August 1995 private medical record in support of his claim.

The August 1995 private medical report notes a chief 
complaint of low back pain and bilateral leg pain, more 
recently, right greater than left.  The record notes that the 
veteran was initially injured on the job in November 1993, 
while plowing telephone lines.  He was reportedly lifting 
rocks out of a ditch when he sustained a backache.  The next 
day, he experienced increased back pain, which radiated to 
the hips and buttocks.  He missed work for approximately 
seven months, and received physical therapy.  He tried to 
return to work on three occasions, but was unable to do so 
due to the strenuous nature of the job.  He started a new job 
installing trailer hitches in June or July 1994, and 
reinjured his back in May 1995.  Approximately one week prior 
to the examination, he experienced a marked increase in back 
pain after sitting in a business meeting for an extended 
period.  He noted pain toward the right hip area and anterior 
lateral thigh, which was aggravated with tilting toward the 
right.  He experienced slight, periodic numbness and tingling 
into the anterior lateral thigh, but not below it.  The 
veteran denied a bladder or bowel problem.

Physical examination of the back revealed normal curvature.  
There was some tenderness to deep palpation without a 
doorbell sign.  The sciatic notches were a little tender on 
the right, but not the left.  Extension was done to a few 
degrees with tilting to the right and did not bother his 
back.  Tilting toward the left pulled a little bit in the 
left lumbosacral area.  Flexion was to 90 degrees.  Straight 
leg raising was negative at 90 degrees both in sitting and 
standing positions.  Wadell's axial loading torso twisting 
was negative.  The diagnostic impression was chronic back 
pain with recent re-aggravation with central disc protrusions 
at L4-5 and L5-S1.

A January 1996 rating decision determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for low back pain.  
The veteran submitted a substantive appeal the following 
month, perfecting his appeal.

During the September 1996 personal hearing, the veteran 
testified that he injured his back in service while lifting a 
heavy box in the tool room.  T. at 3.  He was unable to walk, 
so another soldier called an ambulance to take him to the 
hospital.  T. at 3.  The doctors diagnosed muscle strain, and 
he was placed on profile for the duration of his time in 
service, which was five or six months.  T. at 3.  Following 
his discharge, he reinjured his back at work in 1993 while 
lifting a rock out of a hole/ditch.  T. at 4-5.  His doctor 
diagnosed muscle strain, and treated the injury with 
stimulation and heat packs.  T. at 5.  His physician 
subsequently ordered a MRI, and discovered "some bulged 
disks."  T. at 5.  The veteran was prescribed anti-
inflammatories, and received physical therapy for four 
months.  T. at 5.  He returned to work, and reinjured his 
back approximately one year later.  T. at 5.  The veteran 
testified that he first experienced low back pain following 
his injury in service, and has continue to experience low 
back pain since his discharge.  T. at 5-6.  He was receiving 
no current medical treatment.  T. at 6. 

During the hearing, the veteran submitted private medical 
records showing treatment for low back pain from December 
1993 to July 1996.  A July 1996 MRI revealed degenerative 
disk disease at L4-L5 and L5-S1; moderate circumferential 
bulge and moderate spinal canal narrowing at L4-L5; and mild 
circumferential bulges at L1-L2, L2-L3, L3-L4 and L5-S1, 
without focal herniation.  An electrodiagnostic study 
performed later that month was normal, with no evidence of 
lumbosacral radiculopathy.

On VA examination in November 1996, the veteran gave a 
history of persistent low back pain since injuring his back 
while lifting a tool box in service.  He reported constant 
pain which increases with certain activities, such as 
prolonged bending.  He stated that he was unable to cut wood 
because of the pain.  He currently worked in a metal 
furniture plant, using a computerized cut-out machine.  While 
he was able to perform his job, he occasionally needed help 
if he is doing any heavy lifting.  He related that he usually 
experienced pain in the low back, which occasionally radiated 
down the anterior aspect of his right thigh when he was very 
active.  His pain was better in the morning, and became worse 
with activity through the day.

Physical examination of the back revealed no visible or 
palpable pathology.  It was noted that the veteran "moves 
about as though having no particular back problems."  There 
was no evidence of muscle spasm.  Forward flexion was to 104 
degrees, hyperextension was to 22 degrees, lateral flexion 
was to 25 degrees bilaterally, and rotation was 50 degrees 
bilaterally.  Straight leg raise to 90 degrees on the left 
caused no back pain, and straight leg raise to 90 degrees on 
the right caused slight back discomfort.  The ankle jerks 
were equal and active.  The right knee jerk was possibly 
hypoactive when compared to the left, but both reflexes were 
present.  The pertinent diagnosis was history of chronic low 
back pain.  The examiner noted that previous MRI studies 
demonstrated probable disc pathology. 

A May 1997 VA orthopedic examination report notes that the 
veteran experienced increased back symptoms over the previous 
two weeks, which he related to lifting heavier gauge metal at 
work.  He continued to work, but experienced pain extending 
into his right lower extremity when he walked.  He reported 
some numbness in his back, but not in the lower extremities.  
He noted some bowel irregularities, and occasional diarrhea.  
On physical examination, there was no tenderness in the 
lumbosacral area, and no muscle spasm was noted.  Flexion was 
to 95 degrees, extension to 25 degrees, and rotation to 45 
degrees bilaterally.  Abduction was to 35 degrees 
bilaterally.  Upper and lower extremity power was normal.  
Sensation was normal except for hypesthesia of the lateral 
aspect of the left thigh and shank.  Straight leg raising was 
to 70 degrees on the right, and to 85 degrees on the left.  
The pertinent diagnoses were residuals, chronic lumbosacral 
strain related to his injury while on active duty; spinal 
stenosis, lumbar spine, unrelated to his military service; 
and herniated disc, L4-5 and L5-S1, unrelated to military 
service and incurred as a result of civilian occupational 
injury.

The examiner opined that the etiology of the degenerative 
changes in the lumbar disc relate to "chronic excessive 
strains in a manual laborer who has now sustained injuries on 
a number of occasions with resultant herniated disc, and 
later, more significant degenerative changes."  The examiner 
noted that while the veteran experienced low back symptoms 
for approximately four years following his separation from 
service, he returned to heavy work by 1990, and then incurred 
successive injuries.

The veteran submitted a substantive appeal (Form 1-9) in 
January 1998, requesting a second personal hearing.

A July 1997 hearing officer's decision found that the veteran 
had not submitted new and material evidence to reopen his 
claim for service connection for low back pain.

During the May 1998 personal hearing, the veteran testified 
that he injured his back in service when he and another 
soldier attempted to lift a large tool box.  T. at 2.  
Following his separation from service, he began working 
detailing cars.  T. at 2.  While he experienced back problems 
at that time, he first received medical treatment from the VA 
in 1987, and was told that "there was nothing wrong with 
[him]."  T. at 2-3.  However, he experienced daily back 
pain, which he treated with anti-inflammatories, such as 
Ibuprofen and Motrin.  T. at 3.  He missed "a couple of 
weeks" from work due to back pain in 1989, approximately 
eight months in 1993, nearly one year in 1995, and had 
already missed 10 weeks from work in 1998.  T. at 3.

The veteran testified that he recently had back surgery, and 
was directed by his doctor to change occupations to one which 
is less physically demanding.  T. at 4.  According to the 
veteran, his neurosurgeon explained that disc deterioration 
is a gradual, progressive disorder.  T. at 5.  He stated that 
he experienced back pain immediately following his discharge 
from service, and filed a claim for service connection at 
that time.  T. at 5.  He pointed out, however, that the VA 
physicians were unable to find anything wrong with him.  T. 
at 5.  The veteran explained that while he experienced low 
back pain from his discharge in 1986 until his first 
industrial back injury in 1989, he received no medical 
treatment because he could not afford it.  T. at 9.  He 
stated that his initial back injury in service was "the 
beginning of the demise of [his] discs."  T. at 10.  He 
explained that when one sustains a moderate to severe back 
injury, discs often bulge.  T. at 10.  According to the 
veteran, if one continues to sustain back injuries, disc 
disease results.  T. at 10.  He concluded that his current 
back disorder is the result of the initial injury in service, 
and then "continuously injur[ing] it over and over again."  
T. at 10.

At the hearing, the veteran submitted a copy of the July 1986 
Medical Board examination, and private medical records 
showing treatment for his back disorder from November 1993 to 
March 1998.  A May 1997 MRI study showed mild central spinal 
stenosis at the L4-5 level, which was a combined result of a 
wide based, moderate sized central disk protrusion and 
hypertrophic degenerative changes of the facet joints.  

A June 1997 treatment record notes an initial back injury in 
service in 1986, and a history of industrial back injuries in 
November 1993, and May 1995.  The veteran reported that his 
"back went out" three weeks earlier, and he could not walk.  
Prior to this episode, he experienced intermittent pain into 
his legs.  Since this latest injury, however, he experienced 
persistent pain into the right buttock, lateral anterior 
aspect of the thigh, and occasionally into the lateral calf.  
Physical examination revealed a full range of motion of the 
back.  Slight to moderate tenderness was noted diffusely at 
the lumbosacral level.  There was no SI joint or sciatic 
notch tenderness.  The diagnostic impression was lumbar 
degenerative disk disease.  

A December 1997 CT lumbar discogram revealed moderate 
congenital canal stenosis throughout the lumbosacral spine; 
severe spinal canal narrowing at L4-5, due to diffuse 
posterior and bilateral posterolateral annular bulge, and 
mild bilateral apophyseal spondylosis; and small accumulation 
of contrast within the ventral epidural space at L4-5, most 
likely related to limited annular disruption.  

A January 1998 follow-up treatment record notes that the May 
1997 MRI scan findings of degenerative disc disease at the 
L4-5 and L5-S1 levels, were confirmed by the discogram the 
previous month.  The record reports that a lumbar fusion 
would be scheduled. 

The veteran was admitted in March 1998 for a transabdominal 
anterior lumbar interbody fusion with cages at L4-5 and L5-
S1.  The record notes that the veteran initially injured his 
back while plowing telephone lines in 1993, and experienced 
low back and bilateral leg pain since that time.  The 
postoperative diagnosis was back pain and leg pain due to 
degenerative disc disease of L4-L5 and L5-S1.

Analysis
New and Material Evidence

As indicated above, service connection for low back pain was 
denied by a June 1987 RO rating decision finding that the 
medical evidence of record did not reveal the presence of the 
claimed disability.  The veteran was notified of that 
decision and his appeal rights but voiced no timely 
disagreement therewith.  See 38 U.S.C.A. § 4005(c) (now 
38 U.S.C.A. § 7105); 38 C.F.R. § 19.192 (now 38 C.F.R. 
§ 20.1103).  Accordingly, the June 1987 RO rating decision 
denying service connection for low back pain became final and 
is not subject to revision on the same factual basis, but may 
be reopened on the submission of new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 3.156(a); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board notes that in the RO's statement of the case and 
its subsequent decisions on the veteran's claim, 
determinations as to whether the veteran had submitted "new 
and material evidence" were based on a standard since 
overruled by the Court of Appeals for the Federal Circuit in 
Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
Federal Circuit in Hodge has indicated that evidence may be 
considered new and material if it contributes "to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  

The United States Court of Appeals for Veterans Claims 
(Court), in Elkins v. West, 12 Vet. App. 209 (1999), 
announced a three-step analysis to apply in determining 
whether to reopen previously and finally denied claims.  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) (1991).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring the VA's duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted and prohibited if such evidence is 
not submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  See also 
Winters, 12 Vet. App. at 206.  In addressing whether new and 
material evidence has been submitted, the Board must review 
the evidence before VA at the time of the prior decision, 
identify any additional evidence now before VA, and determine 
whether that additional evidence is both new and material.  
If so, then the claim will be reopened.  If not, that is 
where the analysis must end as the Board lacks jurisdiction 
to further review the claim.  See Barnett, 83 F.3d at 1383-
84.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Board notes that the RO provided the 
claimant with this regulatory provision in the January 1996 
statement of the case, and the May 1998 supplemental 
statement of the case.

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Since the final RO rating decision in June 1987, numerous 
pieces of evidence have been submitted or otherwise 
associated with the claims file.  Much of this evidence is 
new in that it has not been previously considered in 
connection with this claim.  Furthermore, on careful and 
thorough review of the record, the Board concludes that the 
new evidence is material to a reopening of the veteran's 
service connection claim in that it includes a current 
diagnosis of a low back disorder that the examiner related to 
the period of active service.  While the report leaves 
unclear the question of whether the low back disorder related 
to the period service is currently productive of identifiable 
disability, this evidence must be considered in order to 
fairly decide the merits of the veteran's claim.

Given the nature of the veteran's claim, the Board finds that 
there is new and material evidence sufficient to reopen the 
claim of service connection for low back pain.  In view of 
the foregoing, the Board will review the claim de novo.  

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. § 1110 (West 1991).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  When service connection is established 
for a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1998).  

A review of the record indicates that the veteran's claim of 
service connection for low back pain is well grounded.  
38 U.S.C.A. § 5107(a).  This preliminary finding is based on 
service medical records showing extensive treatment 
associated with the veteran's low back pain, and the findings 
of the May 1997 VA orthopedic examination.  Once again, the 
Board must point out that the May 1997 VA examination report 
is unclear as to whether any of the veteran's current 
manifestations of low back pain are related to the residuals 
of the veteran's chronic lumbosacral strain, as opposed to 
the nonservice-connected disabilities sustained as a result 
of civilian occupational injuries.


ORDER

New and material evidence having been presented in support of 
the claim of service connection for low back pain, the claim 
is reopened. 


REMAND

If a claim is well grounded, VA has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
See 38 U.S.C.A. § 5107(b).

A May 1997 VA orthopedic examination report notes diagnoses 
of residuals, chronic lumbosacral strain related to [the 
veteran's] injury while on active duty; spinal stenosis, 
lumbar spine, unrelated to his military service; and 
herniated disc, L4-5 and L5-S1, unrelated to military service 
and incurred as a result of civilian occupational injury.  
The examiner opined that the etiology of the degenerative 
changes in the lumbar disc relate to "chronic excessive 
strains in a manual laborer who has now sustained injuries on 
a number of occasions with resultant herniated disc, and 
later, more significant degenerative changes."  In 
conclusion, he commented that while the veteran experienced 
low back symptoms for approximately four years following his 
separation from service, he returned to heavy work by 1990, 
and then incurred successive injuries.  

It is unclear from these statements whether any of the 
veteran's current manifestations of low back pain are related 
in any way to any identifiable residuals of chronic 
lumbosacral strain of service origins, as opposed to the 
nonservice-connected disabilities incurred as a result of 
civilian occupational injuries.  Under the law, service 
connection may only be granted for disability that is shown 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  
As the Court has held, the regulatory definition of 
"disability" is the ". . . impairment of earning capacity 
resulting from such diseases or injuries and their residual 
conditions . . . ."  38 C.F.R. § 4.1 (1997); Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991).  Under these 
criteria, if there is no competent medical evidence 
identifying any impairment in earning capacity resulting from 
the residuals of injury or disease of service origins, there 
is no "disability" for VA compensation benefit purposes 
that may be subject to service connection.  Thus, the Board 
believes that clarification should be sought, including a 
thorough review the veteran's entire claims file, to 
determine the nature and etiology of the veteran's current 
low back pain.  See Suttmann v. Brown, 5 Vet. App. 127, 137 
(1993).

In view of the foregoing, the claim of service connection for 
low back pain is REMANDED for the following action:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should obtain from the 
veteran the names, addresses, and 
approximate dates of treatment of all 
medical care providers who treated him 
for low back pain since service.  After 
any necessary information and 
authorizations are obtained from the 
veteran, any such pertinent records of 
treatment, VA or private, inpatient or 
outpatient (not already of record) 
should be obtained and incorporated into 
the claims folder.  

3.  Thereafter, the RO should forward the 
veteran's complete claims file to the VA 
orthopedic specialist who performed the 
May 1997 medical examination for 
clarification of the etiology of the 
veteran's current manifestations of low 
back pain.  The entire claims file must 
be made available to the examiner for 
review and preparation of a supplemental 
opinion.  The report should reflect a 
review of the claims file and include a 
complete rationale for all opinions 
expressed.  The examiner should be 
requested to express an opinion whether 
it is as likely as not that any currently 
identifiable low back disability is 
causally related to a disease or injury 
of service origins, as opposed to any 
currently identifiable low back 
disability causally related to nonservice 
related origins.
 
If the presence of any currently 
identifiable low back disability causally 
related to a disease or injury of service 
origins can not be medically determined 
without resort to mere conjecture, this 
should be commented upon in the report.  
If an additional examination is deemed 
necessary, it should be scheduled.  The 
claims file must be made available to the 
examiner for review in conjunction with 
the examination.

In the event that the same examiner is 
not available to clarify the comments 
made in May 1997, the RO may attempt to 
secure clarification through another 
physician.  In this event, however, the 
physician should determine whether such 
clarification is feasible without a 
personal examination of the veteran.  If 
the physician deems an examination 
necessary in order to provide the 
requested opinions, appropriate 
arrangements should be made for such an 
examination.

4.  The RO should carefully review the 
evaluation report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on evaluation, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for final 
appellate review.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

